DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 08/13/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "non-conformal" in claim 1 is a relative term which renders the claim indefinite.  The term "non-conformal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “a non-conformal blocking layer” in the claim has been rendered indefinite by the use of the term "non-conformal".
The term "conformal" in claim 1 is a relative term which renders the claim indefinite.  The term "conformal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “a conformal blocking layer” in the claim has been rendered indefinite by the use of the term "non-conformal".
Claim 2 recites the limitation "a deposition inhibitor" in the claim.  It is unclear whether it is the same as or different from the limitation “a deposition inhibitor” recited in 8th line of claim 1.
Claim 2 recites the limitation "a surface of the blocking layer" in the claim.  It is unclear whether it is the same as or different from the limitation “a surface of the blocking layer” recited in 8th and 9th lines of claim 1.
Claim 3 recites the limitation "a deposition inhibitor" in the claim.  It is unclear whether it is the same as or different from the limitation “a deposition inhibitor” recited in 8th
Claim 3 recites the limitation "a surface of the blocking layer" in the claim.  It is unclear whether it is the same as or different from the limitation “a surface of the blocking layer” recited in 8th and 9th lines of claim 1.
Claim 4 recites the limitation "a deposition inhibitor" in the claim.  It is unclear whether it is the same as or different from the limitation “a deposition inhibitor” recited in 8th line of claim 1.
Claim 4 recites the limitation "a surface of the blocking layer" in the claim.  It is unclear whether it is the same as or different from the limitation “a surface of the blocking layer” recited in 8th and 9th lines of claim 1.
Claim 5 recites the limitation "a deposition inhibitor" in the claim.  It is unclear whether it is the same as or different from the limitation “a deposition inhibitor” recited in 8th line of claim 1.
Claim 5 recites the limitation "a surface of the blocking layer" in the claim.  It is unclear whether it is the same as or different from the limitation “a surface of the blocking layer” recited in 8th and 9th lines of claim 1.
The term "non-conformal" in claim 9 is a relative term which renders the claim indefinite.  The term "non-conformal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “a non-conformal blocking layer” in the claim has been rendered indefinite by the use of the term "non-conformal".
The term "conformal" in claim 9 is a relative term which renders the claim indefinite.  The term "conformal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably The limitation “a conformal blocking layer” in the claim has been rendered indefinite by the use of the term "non-conformal".
Claim 10 recites the limitation "a deposition inhibitor" in the claim.  It is unclear whether it is the same as or different from the limitation “a deposition inhibitor” recited in 8th line of claim 9.
Claim 10 recites the limitation "a surface of the blocking layer" in the claim.  It is unclear whether it is the same as or different from the limitation “a surface of the blocking layer” recited in 8th and 9th lines of claim 9.
Claim 11 recites the limitation "a deposition inhibitor" in the claim.  It is unclear whether it is the same as or different from the limitation “a deposition inhibitor” recited in 8th line of claim 9.
Claim 11 recites the limitation "a surface of the blocking layer" in the claim.  It is unclear whether it is the same as or different from the limitation “a surface of the blocking layer” recited in 8th and 9th lines of claim 9.
Claim 12 recites the limitation "a deposition inhibitor" in the claim.  It is unclear whether it is the same as or different from the limitation “a deposition inhibitor” recited in 8th line of claim 9.
Claim 12 recites the limitation "a surface of the blocking layer" in the claim.  It is unclear whether it is the same as or different from the limitation “a surface of the blocking layer” recited in 8th and 9th lines of claim 9.
Claim 13 recites the limitation "a deposition inhibitor" in the claim.  It is unclear whether it is the same as or different from the limitation “a deposition inhibitor” recited in 8th
Claim 13 recites the limitation "a surface of the blocking layer" in the claim.  It is unclear whether it is the same as or different from the limitation “a surface of the blocking layer” recited in 8th and 9th lines of claim 9.
Claim 17 recites the limitation "the blocking layer" in the claim.  It is unclear whether it refers to “a non-conformal blocking layer” recited in the 6th line of claim 9 or “a conformal blocking layer” recited in the 9th and 10th lines of claim 9.
Claims 2-8 and 10-20 are rejected because they depend on the rejected claims 1 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/19/2021